DETAILED ACTION
Response to Arguments
Applicant argument filed on 12/202/2021, that the priority date of the applicant warrants consideration under pre-AIA  provisions is considered and appears correct.  Since all the applied prior art to Jenkins et al., Fuhrmann et al. and extrinsic evidence for the RAND SF-36 form continue to qualify under pre-AIA  §102 and §103 provision equivalents, each are still valid prior art.
The 35 U.S.C. §112 rejection of claims 2-11, 16 and 19 is withdrawn based on the amendment filed on 12/20/2021.
The prior art rejection of claims 14-18 and 20 are withdrawn based on the amendment filed on 12/20/2021 incorporating of previously indicated allowable subject matter from cancelled claim 19.
Applicant's arguments, filed on 12/20/2021, with respect to the 35 U.S.C. §103 rejection of claims 1-3, 5-9, 12 and 13 have been fully considered but they are not persuasive.  
For claim 1, Applicant’s main substantive argument (see last paragraph on page 11 of Remarks) is that the primary reference to Jenkins et al. (hereinafter Jenkins) 
Examiner does not agree.  Jenkins uses historical data to generate a predictive model (CART regression tree predictive model, simplified example being shown in fig. 8) using historical data.  In fig. 1, item 101 Jenkins expressly shows “Collected Historical data” as data from a plurality of patients.  In ¶60-68, Jenkins details the exact nature of this historical data that is input and used by CART analysis to generate the predictive model, the historical data being obtained from 252 past implantable gastric stimulation patients.  Specifically, the historical data from these 252 patients include input predictors variables of “gender, age at implant, and measures of baseline obesity (body weight, excess body weight, excess body weight as a percentage of ideal weight, and BMI)” and “52 variables created from subject responses to the SF-36 Health Survey (Version 1) completed prior to implant” (see ¶65).   In addition, weight loss from the 252 patients in terms of a target variable, is also an input for generating the predictive model (see ¶61, 63-64…”weight change follow-up data”), being part of the historical data gather from the 252 patients.  The predictive model, e.g., simplified example shown in fig. 8, is generated directly from this historical data.  Once the predictive model is generated, a particular candidate patient’s data (fig. 1…”data for candidate patient for GS therapy”) is input into the generated predictive model (fig. 1:104), and the predictive model will produce a predicted outcome of the GS treatment for that candidate patient (fig. 1:106)
Applicant argues (on top paragraph of pg. 12 of Remarks), “The alleged "historical data" of Jenkins is not used in any way in running the predictive outcome model to predict the weight loss outcomes for the particular patient. Instead, Jenkins discloses that the alleged "historical data" was used in the past to make sure that the model would be accurate when run later.”
Examiner disagrees.  Jenkins clearly generates the predictive model (fig. 8) from the historical data gathered from the 252 patient’s data.  Jenkins discloses express is in ¶72, that the predictive model regression tree shown in Fig. 8 is a “representation of a set of rules for sorting patients based on variables observed prior to the treatment, namely age, measures of obesity, and the patient’s SF036 individual item and summary scale scores”.  The leaf nodes on the predictive model are clearly predicted weight loss outcomes, labeled as ‘Predicted Excess Weight Change __%’.  Jenkins is not simply using the historical data to make a predictive model more accurate as Applicant alleges.  Rather, Jenkins is creating the predictive model from the gathered historical data.
Applicant applies the arguments made for claim 1 to claims 2, 3, 5-9, 12 and 13.
Examiner applies Examiner’s rebuttal of Applicant’s arguments in claim 1 to Applicant’s argument made for claims 2, 3, 5-9, 12 and 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-9, 12 and 13 are rejected under 35 USC 103(a) as being unpatentable over Jenkins in view of US Pat. Pub. No. 2014/0030744 to Fuhrmann et al. (hereinafter Fuhrmann).
Per claim 1, Jenkins discloses a medical system (fig. 1…system for providing a reliable predictive model of weight loss outcomes of patients at risk of obesity and other ailments to implantable gastric stimulation treatment, e.g., GS treatment), comprising: 
an outcome prediction system including a processor (¶48…“a device having a microprocessor, such as a computer, that contains CART model software is trained and tested with historical patient data gleaned from a psychometric instrument, anthropometric data, the associated weight loss outcomes for those patients upon undergoing implantable gastric stimulation treatment for obesity, and biomarker data”) configured to: 
receive patient data input by a user via a web interface (fig. 1:104 and ¶18,48…patient can self-administer a questionnaire to provide data inputs, such as use of RAND Short Form 36 (SF-36) on a display, e.g., display that can output data to user from computer such as from a website; Examiner’s Note: see attached extrinsic evidence that RAND SF-36 form is accessible over the Internet at the time of Jenkins disclosure), the patient data including two or more of a height of the patient, a weight of the patient, a gender of the patient, an age of the patient, a medical history of the patient, a medical status of the patient, a body mass index (BMI) of the patient, an ethnicity of the patient, a medical prescription history of the patient, a medical prescription status of the patient, types of medical treatments for obesity previously received by the patient, types of medical treatments for health issues other than obesity previously received by the patient, insurance information for the patient, diet information for the patient, psychological history of the patient, and a genetic indicator of the patient (¶18,48…input information may include height, weight, age and BMI of a patient and as well as a health survey of the patient and biomarker information (genetic indicator of the patient);
gather historical data regarding outcomes of one or more metabolic treatments performed on a plurality of patients (fig. 1: 101-102 and ¶60-68…predictive model is developed from gathered historical data of a plurality of patient data, e.g., more than 200 GS treatment patients data),
execute a predictive model (fig. 1:102-108…predictive model) that predicts a first outcome for each of the one or more metabolic treatments (fig. 1:106 and ¶48...”At 106, the data supplied by the candidates for implantable gastric stimulation therapy is processed by the predictive model to determine the associated predicted weight loss via implantable gastric stimulation therapy for a given candidate”; ¶16, 21-22…model can be executed for to predict outcome for plurality of different therapies) using the received patient data (fig. 1:101 and ¶48…patient data collected for input to predictive model) and the historical data (fig. 1:102 and ¶48: ”predictive model is developed from the training set of data”, the training set being data from other patients; ¶60-68…historical data of other patients used to develop model), the first outcome being a predicted outcome(fig. 1:106…predicted weight loss is a predicted outcome after the GS treatment), 
execute the predictive model (fig. 1:102-108…predictive model) that predicts a second outcome for each of the one or more metabolic treatments (¶181…invention, e.g., the predictive modeling, may be “used before, during or after an animal clinical trial to demonstrate safety or efficacy of a therapy or medical device”, thus different a different outcome can be predicted at different stages of the treatments that are different than the first outcome which is after the GS treatment) using the received patient data (fig. 1:101 and ¶48…patient data collected for input to predictive model) and the historical data (fig. 1:102 and ¶48: ”predictive model is developed from the training set of data”, the training set being data from other patients; ¶60-68…historical data of other patients used to develop model), the second outcome being a predicted outcome (fig. 1:106…predicted weight loss is a predicted outcome), and
cause the first and second predicted outcomes to be provided to the user via the web interface to assist at least one of the user and a medical professional in determining whether the treatment should be performed in the future for the patient (fig. 1:107,108…predicted outcome 106 is used by patient and medical professional to determine whether to go ahead with the GS treatment or consider alternative therapies to GS treatment; ¶48…computer implements the process generally shown in fig. 1, output inherently being displayed; fig. 1:108…if an ineffective therapy is found and output, the patient will risk further complications due to continued obesity if no intervention is had; fig. 1: 107… if an effective therapy is found and output, the patient will reduce the risk of further complications by therapy being implemented).

Jenkins does not expressly disclose, but Fuhrmann does teach: 
the first outcome being a predicted outcome at a first predetermined time after the treatment as well as the second outcome being a predicted outcome at a second predetermined time after the treatment, the second predetermined time being after the first predetermined time (¶124…predictive model generated to predict results at two distinct times of 3 months post-surgery and 6 months post-surgery, which correspond to a first predetermined timed after treatment and a second predetermined time after treatment, respectively).
 Jenkins and Fuhrmann are analogous art because they are from similar problem solving area in a method of predicting/assessing whether gastric bypass therapy will be successful for a patient (Fuhrmann: ¶52+…predicting whether gastric bypass therapy will be beneficial for a subject).
(¶181).
The suggestion/motivation for doing so would have been being able to predict “whether the long-term outcome of a gastric bypass therapy will be successful, e.g., at an early stage after the application of the therapy when an amelioration of the symptoms or other improvements of the medical conditions referred to above are not yet clinically detectable” (¶22).   Being able to set and monitor metrics of success at different predetermined stages of time after a patient’s GS treatment, i.e., at 3 months and 6 months, can aid in confirming success or seeking medical advice if actual results are not in accordance to the prediction on at those stages of time. 
Per claim 2, Jenkins combined with Fuhrmann discloses claim 1, Jenkins further disclosing at least one of the one or more metabolic treatments includes a bariatric surgery (¶68…bariatric surgery; ¶16, 21-22 and 181…the process shown in figure 1 is indicative and applicable to a plurality of different therapies: "invention encompasses ... both surgical ... and non-surgical"). 
Per claim 3, Jenkins combined with Fuhrmann discloses claim 1, Jenkins further disclosing at least one of the one or more metabolic treatments includes a non-surgical treatment (¶16, 21-22 and 181…the process shown in figure 1 is indicative and applicable to a plurality of different therapies: "invention encompasses ... both surgical ... and non-surgical").
Per claim 5, Jenkins combined with Fuhrmann discloses claim 1, Jenkins further disclosing wherein at least one of the first and second predicted outcomes is for a weight-based factor, the weight-based factor including at least one of weight loss, target weight, percent excess weight loss, percent weight change, and percent change in body mass index (BMI) (fig. 1:106…predicted excess weight loss).
Per claim 6, Jenkins combined with Fuhrmann discloses claim 1, Jenkins further disclosing wherein at least one of the first and second predicted outcomes is for a non-weight-based factor, the non-weight-based factor including at least one of effect on comorbidities, treatment monetary cost, treatment follow-up cost, insurance reimbursement for treatment, and treatment risk (¶181…”the screening method embodied herein may be applied to human clinical trials directed, e.g., to overweight therapy, metabolic therapy, obesity therapy, and/or their related comorbidities. The related comorbidities associated with obesity include, for example, high blood pressure, hypertension, high blood cholesterol…”).
Per claim 7, Jenkins combined with Fuhrmann discloses claim 1, Fuhrmann further disclosing the processor is also configured to receive data input by the user via the web interface that selects the first and second predetermined times (¶124…3 months or 6 months were selected by a user).  
Per claim 8, Jenkins combined with Fuhrmann discloses claim 1, Fuhrmann further disclosed the first and second predetermined times are preset. (¶124…3 months or 6 months are preset).
Per claim 9, Jenkins combined with Fuhrmann discloses claim 1, Jenkins further disclosing wherein gathering the historical data includes at least one of the processor receiving historical data input by the user via the web interface (fig. 1:101…collect historical data), and retrieving the historical data from a collection of historical data stored in a memory (¶60-68…historical data for model from other patients and thus a collection of historical patient data, intrinsically stored in a memory).
Claims 12-13 are substantially similar in scope and spirit to claims 1, 5 and 6.  Therefore, the rejections of claims 1, 5 and 6 are applied accordingly.  
Claims 10 and 11 are rejected under 35 USC 103 as being unpatentable over Jenkins in view of Fuhrmann in further view of US Pat. No. 8,036,912 to Jensen et al. (hereinafter Jensen).
Jenkins combined with Fuhrmann discloses claim 1.
Jenkins combined with Fuhrmann does not expressly disclose, but Jenson does teach:
the web interface is provided to the user via a client terminal, and the processor is included in a computer system located remotely from the client terminal (col. 4:15-24…patient interface 16 (client terminal) is connected to a central server and via a computer is connected to a global communication network, such as the Internet); 
the web interface is provided to the user via a client terminal, and the client terminal includes the processor (col. 4:15-24…patient interface 16 (client terminal) is on a computer having a processor).
 Jenkins combined with Furhmann and Jensen are analogous art because they are from similar problem solving of supporting bariatric procedures for both the patient and medical professional (Jenson: Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the Jenkins combined with Fuhrmann, to further include a client terminal and server configuration as taught by Jensen for the advantage of having a means to communicate the patient information to remote locations to be viewed/monitored by the medical professional.
Allowable Subject Matter
Claims 14-18 and 20 are allowed based on reasons previously stated.
Claims 4, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125